PER CURIAM:
La Administración de Compensaciones por Accidentes de Automóviles (ACAA) ha presentado querella sobre conducta profesional contra el Ledo. José A. Añeses Peña, fundándose en que el querellado le había prestado servicios profesionales desde el 15 de junio de 1977 hasta el 28 de noviembre de 1980 en asuntos obrero-patronales, siendo el representante de ésta en los últimos dos convenios que la agencia y la Unión Independiente de Empleados de la ACAA negociaron; que, sin embargo, el licenciado Añeses Peña ha estado asesorando a dicha unión en la nego-ciación colectiva con la ACAA, todo lo cual se desprende de una información publicada en el boletín informativo de la unión.
En orden a estas alegaciones la ACAA nos solicitó que ordenáramos al licenciado Añeses Peña cesar de repre-sentar, asesorar u orientar a la unión para la negociación colectiva. Emitimos resolución en que concedimos término al licenciado Añeses Peña para que compareciera a mostrar causa por la cual no se le debía ordenar que desistiera de la representación profesional de la unión en la negociación con *757la ACAA. Su comparecencia nos convence de que procede el archivo de la queja.
El licenciado Afieses Peña actualmente trabaja como profesor en el Instituto de Relaciones del Trabajo, adscrito al Colegio de Ciencias Sociales de la Universidad de Puerto Rico. La Unión Independiente de Empleados de la ACAA solicitó al instituto que nombrara a uno de sus profesores para que dictara varias conferencias sobre los problemas teóricos y prácticos de la negociación colectiva. El instituto accedió y designó al licenciado Añeses Peña. La actuación de éste en dichas conferencias se limitó a cubrir el aspecto teórico-legal de la negociación colectiva según la Ley de Relaciones del Trabajo de Puerto Rico. Contrario a nuestras decisiones en In re Roldán González, 113 D.P.R. 238 (1982), e In re Concepción Suárez, 111 D.P.R. 486 (1981), aquí el querellado nunca ha representado o asesorado a la Unión Independiente de Empleados de la ACAA sobre la negocia-ción colectiva entre ésta y la ACAA ni sobre ningún otro asunto.
En cuanto a lo publicado en el boletín de la unión, más tarde se aclaró en un boletín posterior que el licenciado Añeses Peña nunca había sido asesor legal del comité nego-ciador ni de la matrícula de la unión, sino que sólo había participado como profesor del instituto. La autora de la publicación original expresó en una declaración jurada pre-sentada ante nos que dicha publicación se basó en infor-mación que se le dio “sin saber que la participación del licenciado Añeses había sido a los efectos de programar unas conferencias que iba a dictar”.
Por las razones expuestas, se dictará sentencia en que se ordene el archivo de la presente queja.